 



EXHIBIT 10.22
SUMMARY SHEET
OF
DIRECTOR COMPENSATION AND EXECUTIVE CASH COMPENSATION
DIRECTOR COMPENSATION
Non-employee directors of Redhook are currently entitled to receive both
stock-based and cash compensation for their service on the Redhook board. Each
non-employee director will also receive annual compensation of $10,000, which
will be paid quarterly. The Chair of each of the Nominating and Governance,
Audit, Marketing and Compensation Committees will receive additional annual
compensation of $4,000, which will be paid following the Annual Meeting of
Shareholders. Each Audit Committee member, other than the Chair, will receive an
additional annual payment of $1,000. Each member of the Corporate Strategy
Committee will receive annual compensation of $30,000.
EXECUTIVE OFFICER COMPENSATION
The current base salaries for the Company’s executive officers are:

         
Paul S. Shipman
       
Chief Executive Officer and Chairman of the Board
  $ 267,800  
 
       
David J. Mickelson
       
President
  $ 199,243  
 
       
Jay T. Caldwell
       
Chief Financial Officer and Treasurer
  $ 125,000  
 
       
Gerard C. Prial
       
Vice President, Sales and Eastern Operations
  $ 172,000  
 
       
Allen L. Triplett
       
Vice President, Brewing
  $ 172,000  

Executive officers are eligible to receive an annual incentive payment that will
be paid upon achieving certain targets per terms set forth by, and as approved
by, the Compensation Committee or the board. The 2007 target incentives for the
Company’s executive officers are:

         
Paul S. Shipman
       
Chief Executive Officer and Chairman of the Board
  $ 120,000  
 
       
David J. Mickelson
       
President
  $ 60,000  
 
       
Jay T. Caldwell
       
Chief Financial Officer and Treasurer
  $ 10,000  
 
       
Gerard C. Prial
       
Vice President, Sales and Eastern Operations
  $ 25,000  
 
       
Allen L. Triplett
       
Vice President, Brewing
  $ 25,000  

The Company also pays a monthly car allowance in accordance with each officer’s
letter of agreement regarding employment. The current car allowances for each of
the Company’s executives are $10,200 per year.

1